STATEMENT OF ADDITIONAL INFORMATIONJune 1, 2013This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, each dated June 1, 2013, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. Each fund's fiscal year end is January 31st. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Class/Ticker Dreyfus Cash Management DCM Administrative/DACXX Agency/DMCXX Institutional/DICXX Investor/DVCXX Participant/DPCXX Dreyfus Government Cash Management Funds DGCMF Dreyfus Government Cash Management DGCM Administrative/DAGXX Agency/DGMXX Institutional /DGCXX Investor/DGVXX Participant/DPGXX Dreyfus Government Prime Cash Management DGPCM Administrative/DAPXX Agency/DRPXX Institutional/DIPXX Investor/VPXX Participant/DGPXX Dreyfus Municipal Cash Management Plus DMCMP Administrative/DAMXX Agency/DRAXX Institutional/DIMXX Investor/DVMXX Participant/DMPXX Dreyfus New York Municipal Cash Management DNYMCM Administrative/DAYXX Institutional/DIYXX Investor/DVYXX Participant/DPYXX Dreyfus Tax Exempt Cash Management Funds DTECMF Dreyfus Tax Exempt Cash Management DTECM Administrative/DEAXX Institutional/DEIXX Investor/DEVXX Participant/DEPXX Dreyfus California AMT-Free Municipal Cash Management DCAMTCM Administrative/DFAXX Institutional/DIIXX Investor/DAIXX Participant/DFPXX Dreyfus New York AMT-Free Municipal Cash Management DNYAMTCM Administrative/DDVXX Classic/DLCXX GRP6-SAI-0613 Fund Abbreviation Share Class/Ticker Institutional/DYIXX Investor/DYVXX Dreyfus Treasury & Agency Cash Management DTACM Administrative/DTAXX Agency/DYAXX Institutional/DTRXX Investor/DTVXX Participant/DTPXX Premier/DYPXX Select/DTSXX Service/DSRXX Dreyfus Treasury Prime Cash Management DTPCM Administrative/DARXX Agency/DSAXX Institutional/DIRXX Investor/DVRXX Participant/DPRXX TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-3 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-4 OFFICERS I-5 MANAGER'S COMPENSATION I-7 DISTRIBUTOR'S COMPENSATION I-8 RATINGS OF MUNICIPAL OBLIGATIONS I-9 SECURITIES OF REGULAR BROKERS OR DEALERS I-9 COMMISSIONS I-10 SHARE OWNERSHIP I-11 PART II HOW TO BUY SHARES II-1 Investment Minimums II-1 Reopening an Account II-1 Information Pertaining to Purchase Orders II-1 Dreyfus TeleTransfer Privilege II-1 HOW TO REDEEM SHARES II-1 Wire Redemption Privilege II-2 SHAREHOLDER SERVICES II-2 Fund Exchanges II-3 Dreyfus Auto-Exchange Privilege II-3 DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS II-3 INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-4 INVESTMENT RESTRICTIONS II-8 Fundamental Policies II-8 Nonfundamental Policies II-12 Policies Related to Fund Names II-13 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-14 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-15 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-15 RISKS OF INVESTING IN STATE MUNICIPAL SECURITIES II-15 California II-15 General Information II-15 Economy II-15 Population II-16 Recent Developments II-16 State Indebtedness and Financing II-17 General Obligation Bonds II-17 Commercial Paper Program II-18 Bank Arrangements II-18 Lease-Revenue Debt II-18 Non-Recourse Debt II-18 Future Issuance Plans II-18 Build America Bonds II-19 Economic Recovery Bonds II-19 Tobacco Settlement Revenue Bonds II-19 Cash Flow Borrowings and Management II-20 Ratings II-21 State Funds and Expenditures II-21 The Budget and Appropriations Process II-21 The State General Fund II-21 The Special Fund for Economic Uncertainties II-21 The Budget Stabilization Account II-22 Inter-Fund Borrowings II-22 State Expenditures II-22 State Appropriations Limit II-22 Pension Trusts II-22 Welfare System II-23 Health Care II-24 Unemployment Insurance II-24 Local Governments II-25 Trial Courts II-25 Proposition 98 II-26 Constraints on the Budget Process II-27 Proposed Strengthening of Reserve Funds II-28 Sources of Tax Revenue II-28 Personal Income Tax II-28 Sales and Use Tax II-29 Corporation Tax II-29 Insurance Tax II-30 Other Taxes II-30 Special Fund Revenues II-30 American Recovery and Reinvestment Act II-30 State Economy and Finances II-30 2010 Budget Act II-31 2011 Budget Act II-31 2012 Budget Act II-33 Proposed 2012-2013 Budget II-33 Litigation II-35 Budget Related Litigation II-35 Tax Refund Cases II-37 Environmental Matters II-37 Escheated Property Claims II-38 Action Seeking Damages for Alleged Violations of Privacy Rights II-38 Actions Seeking Medi-Cal Reimbursements and Fees II-38 Local Government Mandate Claims and Actions II-40 Actions Relating to Certain Tribal Gaming Compacts II-40 Prison Healthcare Reform II-41 Actions Regarding Proposed Sale of State-Owned Properties II-41 New York II-41 Economic Trends II-41 U.S. Economy II-41 State Economy II-42 The City of New York II-42 Other Localities II-42 Special Considerations II-43 State Finances II-44 Prior Fiscal Year Results II-44 Fiscal Year 2012-13 Enacted Budget Financial Plan II-45 Fiscal Year 2012-13 Receipts Forecast II-46 Fiscal Year 2012-13 Disbursements Forecast II-47 Cash Position II-48 State General Fund Out-Year Projections II-48 Out-Year Receipts Projections II-48 Out-Year Disbursement Projections II-48 State Indebtedness II-49 General II-49 Limitations on State-Supported Debt II-49 State-Supported Debt II-50 Ratings II-50 Fiscal Year 2012-13 State Supported Borrowing Plan II-50 Pension and Retirement Systems II-50 Litigation II-51 General II-51 Real Property Claims II-51 Tobacco Master Settlement Agreement II-52 Arbitration Related to Tobacco Master Settlement Agreement II-53 West Valley Litigation II-53 Representative Payees II-54 Civil Service Litigation II-54 Public Finance II-54 Metropolitan Transportation Authority II-55 School Aid II-55 Sales Tax II-55 Eminent Domain II-56 Insurance Department Assessments II-56 PART III ADDITIONAL INFORMATION ABOUT HOW TO BUY SHARES III-1 Investment Minimums III-1 Purchase of Institutional Money Funds and Cash Management Funds III-1 In-Kind Purchases III-2 Information Pertaining to Purchase Orders III-2 Federal Funds III-2 Dreyfus TeleTransfer Privilege III-2 Reopening an Account III-2 Multi-Class Funds III-3 Converting Shares III-6 Taxpayer ID Number III-6 Frequent Purchases and Exchanges (non-money market funds only) III-6 ADDITIONAL INFORMATION ABOUT HOW TO REDEEM SHARES III-6 Redemption Fee III-7 Contingent Deferred Sales Charge - Multi-Class Funds III-8 Class C III-8 Waiver of CDSC III-8 Redemption Through an Authorized Entity III-8 Checkwriting Privilege III-9 Wire Redemption Privilege III-9 Redemption through Compatible Automated Facilities III-10 Dreyfus TeleTransfer Privilege III-10 Reinvestment Privilege III-10 Share Certificates; Medallion Signature Guarantees III-10 Redemption Commitment III-10 Suspension of Redemptions III-11 ADDITIONAL INFORMATION ABOUT SHAREHOLDER SERVICES III-11 Exchanges III-11 Fund Exchanges III-11 Dreyfus Auto-Exchange Privilege III-13 Dreyfus Automatic Asset Builder® III-13 Dreyfus Government Direct Deposit Privilege III-13 Dreyfus Payroll Savings Plan III-13 Dreyfus Dividend Options III-13 Dreyfus Dividend Sweep III-13 Dreyfus Dividend ACH III-14 Automatic Withdrawal Plan III-14 Letter of Intent - Class A Shares III-14 Corporate Pension/Profit-Sharing and Retirement Plans III-15 ADDITIONAL INFORMATION ABOUT DISTRIBUTION PLANS, SERVICE PLANS AND SHAREHOLDER SERVICES PLANS III-15 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-16 All Funds other than Money Market Funds III-16 Equity Securities III-16 Common Stock III-16 Preferred Stock III-16 Convertible Securities III-17 Warrants III-17 IPOs III-18 Fixed-Income Securities III-18 U.S. Government Securities III-19 Corporate Debt Securities III-20 Ratings of Securities; Unrated Securities III-20 High Yield and Lower-Rated Securities III-20 Zero Coupon, Pay-In-Kind and Step-Up Securities III-21 Inflation-Indexed Securities III-22 Variable and Floating Rate Securities III-23 Participation Interests and Assignments III-23 Mortgage-Related Securities III-24 Asset-Backed Securities III-28 Collateralized Debt Obligations III-29 Municipal Securities III-29 Taxable Investments (municipal or other tax-exempt funds only) III-34 Funding Agreements III-34 Real Estate Investment Trusts (REITs) III-34 Money Market Instruments III-35 Bank Obligations III-35 Repurchase Agreements III-35 Commercial Paper III-35 Foreign Securities III-35 Emerging Markets III-36 Brazil III-36 Certain Asian Emerging Market Countries III-37 India III-37 Depositary Receipts and New York Shares III-39 Sovereign Debt Obligations III-39 Eurodollar and Yankee Dollar Investments III-41 Investment Companies III-41 Private Investment Funds III-41 Exchange-Traded Funds (ETFs) III-42 Exchange-Traded Notes III-42 Derivatives III-42 Futures Transactions III-45 Options III-46 Swap Transactions III-47 Contracts for Difference III-49 Credit Linked Securities III-49 Credit Derivatives III-49 Structured Securities and Hybrid Instruments III-50 Exchange-Linked Notes III-50 Participatory Notes III-51 Custodial Receipts III-51 Combined Transactions III-51 Future Developments III-52 Foreign Currency Transactions III-52 Commodities III-53 Short-Selling III-53 Lending Portfolio Securities III-54 Borrowing Money III-54 Borrowing Money for Leverage III-54 Reverse Repurchase Agreements III-55 Forward Commitments III-55 Forward Roll Transactions III-55 Illiquid Securities III-56 Illiquid Securities Generally III-56 Section 4(2) Paper and Rule 144A Securities III-56 Non-Diversified Status III-56 Investments in the Technology Sector III-56 Investments in the Real Estate Sector III-57 Investments in the Natural Resources Sector III-57 Money Market Funds III-57 Ratings of Securities III-58 Treasury Securities III-58 U.S. Government Securities III-58 Repurchase Agreements III-58 Bank Obligations III-59 Bank Securities III-60 Floating and Variable Rate Obligations III-60 Participation Interests III-60 Asset-Backed Securities III-61 Commercial Paper III-61 Investment Companies III-61 Foreign Securities III-61 Municipal Securities III-61 Derivative Products III-61 Stand-By Commitments III-61 Taxable Investments (municipal or other tax-exempt funds only) III-61 Illiquid Securities III-62 Borrowing Money III-62 Reverse Repurchase Agreements III-62 Forward Commitments III-62 Interfund Borrowing and Lending Program III-62 Lending Portfolio Securities III-62 RATING CATEGORIES III-62 S&P III-63 Long-Term Issue Credit Ratings III-63 Short-Term Issue Credit Ratings III-64 Municipal Short-Term Note Ratings Definitions III-65 Moody's III-65 Long-Term Obligation Ratings and Definitions III-65 Short-Term Ratings III-66 U.S. Municipal Short-Term Debt and Demand Obligation Ratings III-66 Fitch III-67 Corporate Finance Obligations  Long-Term Rating Scales III-67 Structured, Project & Public Finance Obligations  Long-Term Rating Scales III-68 Short-Term Ratings Assigned to Obligations in Corporate, Public and Structured Finance III-68 DBRS III-69 Long Term Obligations III-69 Commercial Paper and Short Term Debt III-69 ADDITIONAL INFORMATION ABOUT THE BOARD III-70 Boards' Oversight Role in Management III-70 Board Composition and Leadership Structure III-71 Additional Information About the Boards and Their Committees III-71 MANAGEMENT ARRANGEMENTS III-71 The Manager III-71 Sub-Advisers III-72 Portfolio Allocation Manager III-73 Portfolio Managers and Portfolio Manager Compensation III-73 Certain Conflicts of Interest with Other Accounts III-79 Code of Ethics III-80 Distributor III-80 Transfer and Dividend Disbursing Agent and Custodian III-81 DETERMINATION OF NAV III-81 Valuation of Portfolio Securities (funds other than money market funds) III-81 Valuation of Portfolio Securities (money market funds only) III-82 Calculation of NAV III-82 Expense Allocations III-83 NYSE and Transfer Agent Closings III-83 ADDITIONAL INFORMATION ABOUT DIVIDENDS AND DISTRIBUTIONS III-83 Funds Other Than Money Market Funds III-83 Money Market Funds III-84 TAXATION III-84 Taxation of the Funds III-84 Taxation of Fund Distributions (Funds Other Than Municipal or Other Tax-Exempt Funds) III-86 Sale, Exchange or Redemption of Shares III-87 PFICs III-88 Non-U.S. Taxes III-88 Foreign Currency Transactions III-89 Financial Products III-89 Payments with Respect to Securities Loans III-89 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-89 Inflation-Indexed Treasury Securities III-89 Certain Higher-Risk and High Yield Securities III-90 Funds Investing in Municipal Securities (Municipal or Other Tax-Exempt Funds) III-90 Investing in Mortgage Entities III-91 Tax-Exempt Shareholders III-91 Backup Withholding III-91 Foreign (Non-U.S.) Shareholders III-91 The Hiring Incentives to Restore Employment Act III-93 Possible Legislative Changes III-93 Other Tax Matters III-93 PORTFOLIO TRANSACTIONS III-94 Trading the Funds' Portfolio Securities III-94 Soft Dollars III-96 IPO Allocations III-97 Disclosure of Portfolio Holdings III-97 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-98 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-99 Massachusetts Business Trusts III-99 Fund Shares and Voting Rights III-99 GLOSSARY III-100 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166.Independent Board Members Name Year of BirthPosition1 Principal OccupationDuring Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino 1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director (1997present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (20002010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (20052009) Robin A. Melvin1963 Board Member Director, Boisi Family Foundation, a private family foundation that supports youth-serving organizations that promote the self sufficiency of youth from disadvantaged circumstances (19952012) N/A Roslyn M. Watson1949Board
